Exhibit 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 1 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail:jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB Financial, Inc. Announces Date of Annual Meeting of Stockholders CHICAGO (January 14, 2008) –MB Financial, Inc., (Nasdaq: MBFI) announced today that its Annual Meeting of Stockholders will take place at 8:30 a.m., CST, on April23, 2008, at its MB Financial Center office, 6111 North River Road, Rosemont, Illinois. MBFI is the $7.8 billion holding company for MB Financial Bank, N.A.MBFinancial Bank (www.mbfinancial.com) is a locally operated financial institution, which has been delivering competitive personalized service for more than 95 years to privately-owned, middle-market companies as well as to individuals who live and work in the Chicago metropolitan area. # # # Safe Harbor Statement: Statements in this press release that are not historical facts are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. By their nature, such statements are subject to numerous factors that could cause actual results to differ materially from those anticipated in the statements, as discussed in MB Financial’s filings with the Securities and Exchange Commission.
